Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0001498
                                                        08-JAN-2015
                                                        03:52 PM
                          SCWC-13-0001498

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         DORINDA HAMILTON,
   Petitioner and Respondent/Plaintiff-Appellant/Cross-Appellee.

                                vs.

                          DAVID HAMILTON,
   Petitioner and Respondent/Defendant-Appellee/Cross-Appellant,



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0001498; FC-D NO. 10-1-163K)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.

           The applications for writ of certiorari filed on
 November 24, 2014 by Petitioner and Respondent/Plaintiff-
 Appellant/Cross-Appellee Dorinda Hamilton and Petitioner and
 Respondent/Defendant-Appellee/Cross-Appellant David Hamilton, are
 hereby accepted and will be scheduled for oral argument.       The
 parties will be notified by the appellate clerk regarding
 scheduling.
           DATED: Honolulu, Hawaiʻi, January 8, 2015.
 Peter Van Name Esser &               /s/ Mark E. Recktenwald
 Michael S. Zola
 for Dorinda Hamilton                 /s/ Paula A. Nakayama

 Rebecca A. Copeland                  /s/ Sabrina S. McKenna
 for David Hamilton
                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson